Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is being considered by the examiner.
Claim Objections
	Claims 2-7 are objected.
Claim 2 recites “the one or more properties of the waste fluid comprise” but in this case if different alternatives are recited it should be read as “the one or more properties of the waste fluid consisting of”. See MPEP 2173.05(h) Alternative Limitations.
Claims 3-7 are objected because of their dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “measuring a first pressure before the waste fluid is received at the first pump”. It is not clear if the claim means a pressure sensor is located before pump and the pressure of a fluid inlet to a pump is measured meets, or the claim requires measuring pressure before the fluid received by pump, meaning if the fluid has received at the first pump, the pressure does not meet the limitation? Therefore, bounds and metes of the claim is not clear rendering the claim indefinite.
For the purpose of examination, “measuring a first pressure before the waste fluid is received at the first pump” may be interpreted as being read upon by prior art.
Claims 9-10 are rejected based on their dependencies on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US20100288708A1, “Sloan”.
Regarding independent claim 1,
Sloan in fig.1 discloses a method for processing one or more waste fluids, comprising:
measuring one or more properties (e.g., viscosity using 12a) of a waste fluid (dirty fluid in return tank 3);
comparing the one or more properties to a predetermined value (e.g.¶0027- programmable controller 15- if viscosity exceeds a chosen threshold value- stops the operation of pump 4, and switch valves and by-pass the filter unit, thereby sending the viscous fluid to a separate designated holding viscous fluids tank14); and
based on the comparing, affecting the direction of flow of the waste fluid in a manner which changes the destination of the waste fluid (e.g., ¶0027).
Regarding claim 2, which depends on claim 1,
Sloan further discloses wherein the one or more properties of the waste fluid comprise:
a viscosity (e.g., ¶0027) of the waste fluid;
a pressure of the waste fluid (e.g., ¶0025- not shown but there is a meter for measuring pressure to monitor performance filter 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of CA2937235C, “Pierre”.
Regarding claim 3, which depends on claim 2,
Sloan further discloses comprising:
if the viscosity exceed[s] the predetermined value: transferring the waste fluid to a first system (14); and
if the viscosity [is] equal or lower than the predetermined value: transferring the waste fluid to a second system (10).
Sloan fails to explicitly disclose first and second treatment system.
Pierre at least in Fig.1 teaches first treatment system (1-114) and a second treatment system (1-112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider Pierre’s first and second treatment system as Sloan’s clean fluid tank and viscous fluid tank respectively. One of ordinary skill in the art would know waste fluids from oil wells are directed to treatment system to recover oil/water or slurry treatment and would be motivated to apply the treatments for viscous slurry and oil/water from drilling waste fluids in the waste processing system at least for sustainability/energy conservation or environmental protection benefits. 
Regarding claim 4, which depends on claim 3,
 Sloan fails to further discloses wherein: the first treatment system is a slurry treatment system and the second treatment system is an oil and/or water treatment system.
Pierre at least in Fig.1 teaches first treatment system (1-114: Tailing treatments and tailing handling) is a slurry treatment system and a second treatment system (1-112: solvent recovery) is an oil and/or water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pierre and Sloan and consider Pierre’s slurry and oil/water treatment system as Sloan’s clean fluid tank and viscous fluid tank respectively for the same reason and motivation cited in claim 3.
Regarding claim 5, which depends on claim 4,
Sloan further discloses comprising:
screening the waste fluid for particulate matter during transfer of the waste fluid to system (using filter on skid 5 and ¶0027).
Sloan fails to disclose transfer of the waste fluid to the oil and/or water treatment system.
Pierre e.g., in fig.1 and abstract also fig. 28 and ¶0449 teaches transfer of the waste fluid to the oil and/or water treatment system.
The reasons for combining and motivation are the same as recited in the rejection of claims 3 and 4.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Pierre and US20210252431A1, “Malone”.
Regarding claim 6, which depends on claim 5,
Sloan fails to explicitly discloses further comprising: measuring a pressure differential between before and/or after the screening of waste fluids (though Sloan in e.g., ¶0025 teaches measuring pressure for monitoring if filter clogging occurs in the system).
Malone in e.g., Figs.3 and 8 and e.g., ¶0046 teaches measuring a pressure differential between before (136 with pressure sensor 185) and/or after (179/177 with pressure sensor 186) the screening (134) of waste fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a pressure differential between before and/or after the screening of Sloan’s waste fluids as taught by Malone. One of ordinary skill in the art would know measuring pressure variations for monitoring filters before clogging occurs and may use it for checking the proper operation of system.
Regarding claim 7, which depends on claim 6, 
Sloan fails to further discloses comprising:
comparing the pressure differential with a predetermined value, and: 
if the pressure differential exceeds the predetermined value, then transferring all or a portion of the waste fluid to the slurry treatment system.
Pierre in e.g., Figs.64 and 68 teaches differential pressure as a function of solid content of slurry, particle size and in ¶0744-¶0751 teaches comparing the pressure differential with a predetermined value, and: if the pressure differential exceeds the predetermined value, then transferring all or a portion of the waste fluid to the slurry treatment system.
It would have been obvious to use pressure differential and compare it with a predetermined value, and if the pressure differential exceeds the predetermined value, then transferring all or a portion of the waste fluid to the slurry treatment system as taught by Pierre for Sloan’s fluid’s processing method. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate solvent and slurry treatment.
Claims 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over US 20030165390 A1, “Jahn” in view of US 20160290334 A1, “Overend.

Regarding independent claim 8,
 	Jahn in Figs.1-3 discloses a method for processing one or more waste fluids (e.g., ¶0001 and ¶0010- shear sensitive fluid), comprising:
Pumping a waste fluid (fig.2 shear sensitive fluid in tank 1) with a first pump (fig.2 pump 3 in circuit 2);
measuring a first pressure at the first pump (3);
measuring a second pressure; and
applying a motive force to the waste fluid with a second pump (16 in circuit 7) (e.g., ¶0019- in circuit 7 vacuum vessel 13 is evacuated via a control system and when pump 16 evacuate it to a preselected reduced pressure above pressure of tank 1 e.g., 50 mbar and pump 3 increases pressure in loop 2).
Jahn does not explicitly disclose measuring pressure before the waste fluid is received at the first pump, measuring a second pressure after the waste fluid is outputted by the first pump.
However, Jahn explicitly teaches (e.g., ¶0019) that control system via valve 6 evacuate and the fluid is pumped to vacuum vessel 13 until pressure reduced to 50 mbar, teaching pressure before fluid received by pump 3 and after output from pump 3 is 50 mbar, then Jahn suggests at this point controller closes valve 25 and pump 3 increases pressure in loop 2 until pressure rises above this amount that is above tank 1 pressure controller opens valve 25 and loop 2 again is put into operation.  Examiner holds that this teaches or, in the alternative, prima facie renders obvious measuring pressure before the waste fluid is received at the first pump, measuring a second pressure after the waste fluid is outputted by the first pump.
Jahn does not explicitly disclose applying a motive force to the waste fluid with a second pump based on the measuring.
Overend in Fig.1 and ¶0154 teaches applying a motive force to the waste fluid (liquid formulation) with a second pump (12) based on the measuring (¶0154 - pump 12 is used to boost pressure of the liquid to that required pressure based on monitoring pressure transducers 20,22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a motive force to the fluid with Jahn’s second pump based on measuring pressure as taught by Overend. One of ordinary skill in the art would know booster pumps to increase discharge pressure or flow rate are applied based on measuring pressure that determines the flow of fluid and apply these measurements to improve controlling of a pumping system.
Regarding claim 10, which depends on claim 8,
John further teaches wherein: applying the motive force comprises applying a vacuum (vacuum vessel 13) with the second pump (16).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Jahn” in view of US “Overend” and US 20200370988 A, “Rogers”.
Regarding claim 9, which depends on claim 8,
Jahn further teaches wherein applying the motive force comprises activating the second pump (16) but fails to explicitly teaches when the first pressure increases; the second pressure decreases; and/or the first pressure exceeds the second pressure.
Rogers in figure 18 teaches when the outlet pressure/or second pressure of pump 144 decreases (pressure measurement 502 comparing the pressure 510 that is related to a proper/healthy operation of pump 144) it means experiencing a decrease in operational health of pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use decrease of second pressure as taught by Rogers to identify Jahn’s first pump is not able to perform properly and applying motive force by activating Jahn’s second pump. One of ordinary skill in the art would know unhealthy conditions of pumps resulting of e.g., clogging of pumps for slurry fluids results in decreasing their discharge pressure or increase in their inlet pressure, therefore would use this information for protecting system and efficient monitoring of proper operation of pumping system by monitoring pressure before blocking of pumps increases maintenance costs.

Claims 11-12 and 14 rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Jahn”.
Regarding independent claim 11,
Jahn in Figs.1-3 discloses a system for processing one or more waste fluids, comprising:
a single input (from tank 1 to pump 3) capable of receiving a waste fluid (fig.2 shear sensitive fluid in tank 1);
a first pump (pump 3) capable of applying a first motive force to the waste fluid received from the single input;
one or more sensor (not shown but controller 11 control the system performance based on pressure reads on different sensing mechanism for pressure in the system e.g., ¶0019) capable of determining whether the first pump is priming (e.g., ¶0003 and ¶0007 teaches that the system is not self-priming but the invention is about using circuit 7 and controlling mechanism to prime pump 3 therefore system is capable of determining if pump3 is priming);
a second pump (16) capable of applying a second motive force to the waste fluid in the event the one or more sensor determines the first pump is not priming (e.g., ¶0017, ¶0019-the invention is about using circuit 7 and controlling mechanism to prime pump 3).
Examiner holds that based on MPEP 2114, Specifically, the aforementioned limitations use “configured to” or “capable of” language such that many elements are not required or positively recited by the claim.
 For example, “capable of receiving a waste fluid “, “capable of applying a first motive force to the waste fluid received from the single input”; “capable of determining whether the first pump is priming”; “capable of applying a second motive force to the waste fluid in the event the one or more sensor determine the first pump is not priming” are not required by the claim. In contrast, the claim only requires that the device is capable of / configured to perform the claimed functions (e.g., capable of receiving a waste fluid). In this case, the pumps 3 and 16 of Jahn are capable of / configured to do these limitations. Thus, Jahn meets the aforementioned claim limitations.
Regarding claim 12, which depends on claim 11,
John further teaches wherein: the one or more sensor comprises:
a first pressure sensor (controller is controlling the function of system by monitoring pressure teaches the pressure sensors for all positions, e.g., ¶0019) positioned to measure the waste fluid before the waste fluid enters the first pump (3);
a second pressure sensor (controller is controlling the function of system by monitoring pressure teaches the pressure sensors for all positions, e.g., ¶0019) positioned to measure the waste fluid after the waste fluid exits the first pump (3);
Jahn fails to explicitly teaches 
the system is configured to activate the second pump (16) when: the first pressure increases the second pressure decreases; and/or the first pressure exceeds the second pressure.
Examiner holds that based on MPEP 2114, Specifically, the aforementioned limitations use “configured to” language such that many elements are not required or positively recited by the claim.
 For example, “activate the second pump (16) when: the first pressure increases the second pressure decreases; and/or the first pressure exceeds the second pressure “are not required by the claim. In contrast, the claim only requires that the device is capable of / configured to perform the claimed functions (e.g., capable of the activate the second pump (16) when: the first pressure increases the second pressure decreases; and/or the first pressure exceeds the second pressure). In this case, the pump 16 of Jahn is capable of / configured to activate the second pump (16) when: the first pressure increases the second pressure decreases; and/or the first pressure exceeds the second pressure. Thus, Jahn meets the aforementioned claim limitations.
Regarding claim 14, which depends on claim 11,
 	Jahn teaches wherein: the second motive force (by pump 16) is a vacuum (e.g., ¶0019).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Jahn in view of US 20030094199 A1, “Roediger”.
Regarding claim 13, which depends on claim 12,
Jahn fails to disclose further comprising:
a variable frequency drive capable of controlling the first pump based on the first pressure and/or second pressure.
Roediger e.g., in ¶0016 teaches a variable frequency drive capable of controlling the pumps 30 and 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a variable frequency drive capable of controlling Jahn’s first pump based on the first pressure and/or second pressure as taught by Roediger. One of ordinary skill in the art would know the pressure difference between the discharge and inflow connections the pump speed and its pump curve (Roediger e.g., ¶0020) and would be motivated to use them to improving control of the pump performance/operation based on monitoring abnormal pressure variations.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn in view of Sloan and Pierre.
Regarding claim 15, which depends on claim 11,
Jahn fails to disclose further comprising:
a viscosity sensor capable of measuring a viscosity of the waste fluid;
a first treatment system;
a second treatment system;
a valve capable of directing the waste fluid to the first treatment system or the second treatment system based on a value measured by the viscosity sensor.
Sloan in fig.1 discloses a viscosity sensor (e.g.,12a) capable of measuring a viscosity of the waste fluid (fluid in tank 3);
a first system (14);
a second system (10);
a valve (not labeled but shown in figure 1) capable of directing the waste fluid to the first system (14) or the second system (1) based on (e.g., ¶0027) a value measured by the viscosity sensor (e.g.,12a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sloan’s viscosity sensor capable of measuring a viscosity of the waste fluid and Sloan’s first system and second system and valve capable of directing the waste fluid to the first system or the second system (1) based on a value measured by the Sloan’s viscosity sensor for Jahn’s pumping system of high viscous. One of ordinary skill in the art would know pumping system of high viscous are required to control of high viscosity of well fluids before directing them to different systems depends on the final product and application of waste well fluid processing in oil industries and may be motivated to combine this pumping system in oil industry for the benefit of marketability and versatility.
Jahn and Sloan fail to disclose a first treatment system and a second treatment system.  
Pierre at least in Fig.1 teaches first treatment system (1-114) and a second treatment system (1-112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider Pierre’s first and second treatment system as Jahn’s pumping system modified by Sloan’s clean fluid tank and viscous fluid tank respectively. One of ordinary skill in the art would know waste fluids from oil industry are directed to treatment system to recover oil/water or slurry and would be motivated to apply the treatments for viscous slurry and oil/water from drilling waste fluids in the waste processing system at least for energy conservation and environmental protection benefits. 

Regarding claim 16, which depends on claim 15,
Jahn fails to disclose wherein: the first treatment system is a slurry treatment system and the second treatment system is an oil and/or water treatment system.
Pierre at least in Fig.1 teaches first treatment system (1-114: Tailing treatments and tailing handling) is a slurry treatment system and a second treatment system (1-112: solvent recovery) is an oil and/or water treatment system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pierre, Jahn and Sloan and consider Pierre’s slurry and oil/water treatment system as Sloan’s clean fluid tank and viscous fluid tank modified by Jahn pumping system respectively for the same reason and motivation cited in claim 15.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn in view of Sloan, Pierre, and Malone.
Regarding claim 17, which depends on claim 15,
Jahn fails to further disclose comprising:
a screen capable of screening particles of a predetermined size from the waste fluid;
a differential pressure sensor capable of measuring a difference in pressure across the screen; wherein the valve is capable of directing the waste fluid to the first treatment system or the second treatment system based on a value of the differential pressure sensor.
Malone in Malone in e.g., Figs.3 and 8 and e.g., Abstract ¶0046 teaches a screen (separator 134) capable of screening particles (192/92) from the waste fluid (190/90), a differential pressure (136 with pressure sensor 185-179/177 with pressure sensor 186) capable of measuring a difference in pressure across the screen (134). Malone in e.g., ¶0050 teaches differential pressure sensors may be used to detect a pressure differential between two locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Jahn and Malone to use Malone’s screen and differential pressure sensors in Jahn’s pumping system of viscous fluids. One of ordinary skill in the art would know viscous waste fluids from wellbore before returning to wellbore need to be screened for sand particles before returning to wellbore.
Jahn and Malone fail to disclose:
a screen capable of screening particles of a predetermined size
wherein the valve is capable of directing the waste fluid to the first treatment system or the second treatment system based on a value of the differential pressure sensor
Sloan in fig.1 teaches a screen (5) and a valve (not labeled but shown in figure 1) is capable of directing the waste fluid to the first system (14) or the second system (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sloan’s screen to screen particles and Sloan’s valve to direct Jahn’s viscous fluid to different tanks. One of ordinary skill in the art would know application of pumping systems of viscous fluids in well fluids that need to be screened before returning to well and requirement of valves to direct them to different tanks and will be motivated to use them for better control and process of well fluids.
Pierre in ¶0449 and fig. 28 teaches a screen capable of screening particles of a predetermined size and in e.g., fig.1 teaches the first treatment system (1-114) or the second treatment system (1-112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pierre’s screen capable of screening particles of a predetermined size and direct Jahn’s viscous fluid to first and second treatment system as taught by Pierre for Jahn’s viscous fluid pumping system. One of ordinary skill in the art would know processing viscous well fluids for different application should be directed to different treatment systems to return competing fluids to the well and/or treating solids from the solvents needs screens capable of screening particles to acceptable particle range sizes and would be motivated to apply these systems and elements to the viscous fluid processing systems in oil industries.

Regarding claim 18, which depends on claim 17,
Jahn fails to disclose wherein: the first treatment system is a slurry treatment system and the second treatment system is an oil and/or water treatment system.
	Pierre in figure 1 teaches the first treatment system is a slurry treatment system (1-114: Tailing treatments and tailing handling) is a slurry treatment system and a second treatment system (1-112: solvent recovery) is an oil and/or water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pierre and Jahn and consider Pierre’s slurry and oil/water treatment system for Jahn’s viscous fluid pumping system of viscous waste fluids. One of ordinary skill in the art would know processing of well fluids that have high viscosity need to have different treatment systems for returning e.g., water to the well or slurries depends on the application and apply pumping system for treatments system for improving versatility and marketability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856    


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856